
	

114 HR 2394 : National Forest Foundation Reauthorization Act of 2015
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2394
		IN THE SENATE OF THE UNITED STATES
		June 10, 2015Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To reauthorize the National Forest Foundation Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Forest Foundation Reauthorization Act of 2015. 2.National Forest Foundation Act reauthorization (a)Extension of Authority To Provide Matching Funds for Administrative and Project ExpensesSection 405(b) of the National Forest Foundation Act (16 U.S.C. 583j–3(b)) is amended by striking for a period of five years beginning October 1, 1992 and inserting during fiscal years 2016 through 2018.
 (b)Authorization of appropriationsSection 410(b) of the National Forest Foundation Act (16 U.S.C. 583j–8(b)) is amended by striking during the five-year period and all that follows through $1,000,000 annually and inserting there are authorized to be appropriated $3,000,000 for each of fiscal years 2016 through 2018. (c)Technical corrections (1)AgentSection 404(b) of the National Forest Foundation Act (16 U.S.C. 583j–2(b)) is amended by striking under this paragraph and inserting by subsection (a)(4).
 (2)Annual reportSection 407(b) of the National Forest Foundation Act (16 U.S.C. 583j–5(b)) is amended by striking the comma after The Foundation shall.
				
	Passed the House of Representatives June 9, 2015.Karen L. Haas,Clerk
